United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2690
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Ladarius Venice Cook,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 28, 2009
                                Filed: February 25, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       In this direct criminal appeal following a jury trial, Ladarius Cook challenges
the district court’s1 denial of his motion for a Franks2 hearing, and he challenges
several of the district court’s evidentiary rulings. Upon careful review of the record
and the parties’ arguments on appeal, we affirm.




      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
      2
       Franks v. Delaware, 438 U.S. 154 (1978).
       We initially conclude that the district court did not abuse its discretion in
denying Cook’s motion for a Franks hearing, because the challenged statements
contained in a search-warrant application either were not false or were unintentionally
incorrect and, in any event, not necessary to the finding of probable cause. See United
States v. Hull, 419 F.3d 762, 770-71 (8th Cir. 2005) (standard of review; under
Franks, defendant is entitled to evidentiary hearing about veracity of search warrant
affidavit if defendant makes substantial preliminary showing that affiant intentionally
or recklessly made false statement, provided allegedly false statement was necessary
to finding of probable cause).

       We further hold that the district court did not abuse its discretion in making the
evidentiary rulings challenged by Cook on appeal. First, the court did not abuse its
discretion in allowing the government to present at trial evidence of some of Cook’s
prior convictions, because it was within the court’s discretion to determine that these
convictions were not too remote in time and were relevant to matters concerning
Cook’s knowledge and intent. See Fed. R. Evid. 404(b) (evidence of other crimes is
not admissible to prove character of person in order to show action in conformity
therewith; it may, however, be admissible to prove, inter alia, opportunity, intent,
knowledge, and absence of mistake or accident); United States v. Lucas, 521 F.3d
861, 865 (8th Cir. 2008) (standard of review); United States v. Foster, 344 F.3d 799,
801-02 (8th Cir. 2003) (defendant’s denial of any wrongdoing allowed admission of
prior criminal convictions to prove both knowledge and intent; government needed
to prove that defendant possessed drugs found by police, and part of that burden
required showing that defendant knew drugs were present and had intent to exercise
control over them; 1993 conviction was not so remote in time as to be inadmissible
at trial in 2002; danger of unfair prejudice did not outweigh probative value of
evidence).

      Second, the court did not abuse its discretion in allowing the government to
cross-examine Cook regarding his prior convictions, because Cook had already

                                           -2-
testified about the convictions on direct examination. See Fed. R. Evid. 611(b) (cross-
examination should be limited to subject matter of direct examination and matters
affecting credibility of witness; court may, in its discretion, permit inquiry into
additional matters as if on direct examination); Hull, 419 F.3d at 769-70 (district court
has broad discretion in setting limits of cross-examination; court did not abuse its
discretion in allowing government’s cross-examination as it related to defendant’s
testimony on direct examination).

        Third, the court did not abuse its discretion in granting the government’s motion
in limine to exclude evidence regarding allegations--which were inchoate at the time
of Cook’s trial--of unrelated wrongdoing by a police officer who had been involved
in the investigation of Cook and the search that led to Cook’s arrest. See Fed. R. Evid.
403 (although relevant, evidence may be excluded if, inter alia, its probative value is
substantially outweighed by danger of unfair prejudice, confusion of issues, or
misleading jury); cf. United States v. Beal, 430 F.3d 950, 956 (8th Cir. 2005) (court
may exclude evidence under principles set forth in Fed. R. Evid. 403 even if evidence
is admissible for purpose of impeachment).

      The judgment of the district court is affirmed.
                     ______________________________




                                           -3-